                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION


UNITED STATES OF AMERICA                                CRIMINAL ACTION NO. 17-00319

VERSUS                                                  JUDGE S. MAURICE HICKS, JR.

MATTHEW A BEAUDION (01)                                 MAGISTRATE JUDGE HAYES
JESSICA N DAVIS (02)
JUSTIN D JENKINS (03)

                               MEMORANDUM ORDER

      Defendants Matthew Beaudion (“Beaudion”) and Jessica Davis (“Davis”)

(collectively “Defendants”) are before the Court on Motions to Suppress (Record

Documents 55 & 56). Having thoroughly reviewed the record, including the written

objections filed, the Court adopts the Report and Recommendation (“R&R”) (Record

Document 82) of the Magistrate Judge previously filed herein, subject to the modifications

below. As a result, Defendants’ motions (Record Documents 55 &56) are DENIED.

Beaudion’s Standing

      In the R&R, the Magistrate Judge concluded that Beaudion has no standing to

challenge the search at issue in this case. The Court agrees with, and adopts, this

conclusion and the reasons provided in the R&R. However, the Court also notes that even

if a reviewing court determines that Beaudion has standing to challenge the search, his

motion (Record Document 55) should be denied for the reasons provided in the R&R and

the present Memorandum Order for the denial of Davis’s motion (Record Document 56).

Therefore, Beaudion’s motion (Record Document 55) is DENIED.
Stored Communications Act (18 U.S.C. § 2703)

        In Davis’s motion to suppress (Record Document 56), she argues that the

Louisiana state court judge (the “state judge”) acted in violation of Louisiana Code of

Criminal Procedure Article 161 by issuing a warrant to search a thing(s) outside of his

territorial jurisdiction. Because of this, Davis seeks the suppression of the evidence

obtained as a result of the search performed pursuant to the allegedly invalid warrant.

The Government responds that Article 161, read together with 18 U.S.C. § 2703 (“§

2703”), authorized the state judge to issue the search warrant in this case, even if the

thing searched was outside of his territorial jurisdiction. The Magistrate Judge refused to

consider the Government’s argument on § 2703. See Record Document 82 at 7, n. 4.

Instead, the Magistrate Judge concluded that even if the warrant issued by the state judge

was in violation of Article 161, this violation did not reach the level of a Fourth Amendment

violation, and thus the evidence obtained as a result of the search should not be

suppressed. The Court agrees with the Magistrate Judge’s conclusion. However, the

Court modifies the R&R to include an additional basis for denying the motion to suppress,

namely that § 2703 authorized the state judge to issue the warrant to search outside of

his territorial jurisdiction.

        Article 161(A) states, “a judge may issue a warrant authorizing the search for and

seizure of any thing within the territorial jurisdiction of the court . . . .” Thus, under section

(A), a judge may only issue a warrant when the thing to be searched is within the court’s

jurisdiction. However, section (C) of that article states, “[a] judge may also issue a search

warrant in all other cases specifically provided by law.” Here, the state judge was

authorized by § 2703.



                                          Page 2 of 4
       18 U.S.C. § 2703(c)(1)(A) provides:

       A governmental entity may require a provider of electronic communication
       service or remote computing service to disclose a record or other
       information pertaining to a subscriber to or customer of such service only
       when the governmental entity . . . obtains a warrant issued using the
       procedures described in the Federal Rules of Criminal Procedure (or, in the
       case of a State court, issued using State warrant procedures) by a court of
       competent jurisdiction.”

A court of competent jurisdiction includes “a court of general criminal jurisdiction of a

State authorized by the law of that State to issue search warrants.” 18 U.S.C. § 2711(3).

It is undisputed that the state court from which the warrant was issued is a “court of

competent jurisdiction” for purposes of this statute. Additionally, it is undisputed that the

Louisiana warrant procedures were followed.

       Therefore, even if the thing to be searched was outside the state judge’s territorial

jurisdiction, the warrant was valid. The plain terms of § 2703, along with Article 161(C),

dictate this result. See U.S. v. Scully, 108 F.Supp.3d 59 (E.D.N.Y. 2015) (finding that §

2703(a) authorizes electronic search warrants by a federal magistrate judge that extend

outside his or her district); see also Hubbard v. MySpace, Inc., 788 F.Supp.2d 319

(S.D.N.Y. 2011) (finding that § 2703(a) allowed a state court to exceed its territorial

jurisdiction in issuing a warrant).

       Alternatively, the Court adopts the reasons for denying Davis’s motion (Record

Document 56) set forth in the Report and Recommendation. Specifically, even if the

warrant was issued in violation of Article 161, this does not rise to the level of a Fourth

Amendment violation requiring suppression of the evidence in this case.




                                        Page 3 of 4
                                    DECREE

      For the reasons assigned in the Magistrate Judge’s Report and Recommendation,

as modified above,

      IT IS ORDERED that Defendants’ Motions to Suppress (Record Documents 55 &

56) are hereby DENIED.

      THUS DONE AND SIGNED at Shreveport, Louisiana, this 13th day of March, 2019.




                                   Page 4 of 4
